DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 6-22 are pending.  Claims 3-5 and 23-25 were canceled in the Reply filed 6/7/2021.  Claim 22 is now withdrawn as directed to a non-elected invention, namely a method.  Claims 15-21 remain withdrawn as directed to a non-elected invention.  Claims 1-2 and 6-14 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-14) and the species of Example 4 in the reply filed on 9/29/2020 is acknowledged.
Applicant failed to elect a single, fully disclosed species.  Rather, it is the Examiner’s understanding that Applicant elected a narrow subgenera of species, namely 
species of Example 4,wherein M is a PEG hydrogel microsphere as shown in Figure 5; L is a linker of formula (3), wherein R1 is CN, R2 is H, one R5 is H and the other R5 is a residue of (CH2)5N3 after coupling to M; E is [N28Q]exenatide; and x in M-(L-E)x is an integer representing the number of L-E units required to provide the concentration of peptide as provided in Example 4…
(see, e.g., Reply filed 9/29/2020 at pages 2-3).
The sequence of “[N28Q]exenatide” was not specified, but is reasonably inferred to be an exenatide having the sequence  HGEGTFTSD‌LSKQMEE‌EA‌V‌R‌LFIE‌WL‌K‌Q‌GG‌P‌S‌SGAPPPS.
Example 4 is discussed at ¶¶[0104]-[0106] of the Specification filed 9/14/2018.  The sequence was subsequently identified as SEQ ID NO: 2, which is understood to be [N28Q]exenatide.

[T]he Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious…

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration…

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
Accordingly, examination has not been extended to non-elected species at this time.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2020.
During search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to cover non-elected species at this time (see, e.g, MPEP § 803.02(III)(A)), the incidentally discovered art has been set forth below as a courtesy to the Applicant.
Accordingly, claims 1-2 and 6-14 are presently examined.

Information Disclosure Statement
	The IDS filed 6/7/2021 is acknowledged and presently considered.

Nucleotide and/or Amino Acid Sequence Disclosures
The Sequence listing filed 6/7/2021 identifying SEQ ID NOs: 1-12 is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show colors as described in the specification (see, e.g., Spec. filed 9/14/2018 at ¶[0118], Fig. 14A-14B).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  This objection was set forth in the prior Office Action mailed 12/7/2020 at pages 8-9, and that disclosure and discussion is incorporated herein. 
MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      
Since the color petition of June 07,2021 was not granted in the decision of 07/30/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of June 07,2021 was not granted. Unless Applicant submits a 
Accordingly, the Petition filed 6/7/2021 is acknowledged, but was dismissed in the Petition Decision mailed 7/30/2021.  Accordingly, the issue is not resolved.
Appropriate correction is required.

Specification
The substitute Specification filed 6/7/2021 is acknowledged. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites and defines the same variables more than once, and appears to disclose a genus and a subgenus within the same claim scope (see discussion set forth under 35 USC 112(b) rejection below). Accordingly, the claim scope is confusing as presently drafted.  
Applicant could address this objection by splitting the scope of claim 10 into two separate claims, wherein one claim may be directed to formula (1) and a separate claim may be directed to formula (2).  Such an amendment would permit artisans to unambiguously distinguish between the limitations applicable to each formula. 
Appropriate correction is required.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Claim 1 is representative of the pending claim scope. 
At the pending claims, the phrases 
…wherein the GLP-1 agonist peptide of said linker-GLP-1 agonist peptide shows a degradation of less than 10% over one month under physiological conditions of pH and temperature
(see claim 1 as filed 6/7/2021);
….E is a GLP-1 agonist peptide that shows less than 10% chemical degradation after 1 month at pH 7.4, 37°C….
(see claim 2 as filed 9/14/2018 or 6/7/2021); and
i.e., instant SEQ ID NO: 2) (see, e.g., MPEP § 2112.01(I)-(II), noting that a chemical composition and its properties are inseparable).
	At the pending claims, the phrases
…wherein the linkers cleave under physiological conditions of pH and temperature to release free GLP-1 agonist peptides…
(see claim 1 as filed 9/14/2018);
and
…L is a cleavable linker having a half-life of cleavage at 37°C, pH 7.4, of between 320 and 2400 hours…
(see claim 2 as filed 9/14/2018);
are each understood to be fully satisfied by the originally elected species and all linkers within the scope of instant claim 13 and “formula (3)”, including the subgenera recited at instant claims 12-13 (see, e.g., MPEP § 2112.01(I)-(II), noting that a chemical composition and its properties are inseparable).  If this is incorrect, as noted in the previous action, Applicant should clearly identify exactly what embodiments within the scope of “formula (3)” are not fully enabled.  To date, Applicant has not identified that Examiner’s position is incorrect.
	Instant SEQ ID NO: 2 is understood to be [N28Q]exenatide, which comprises the sequence HGEGTFTSDLSKQMEEEAVRLFIEWLKQGGPSSGAPPPS (see, e.g., Spec. filed 9/14/2018 at ¶[0045]).
At the pending claims, the functional limitations reciting 
…wherein the GLP-1 agonist peptide of said linker-GLP-1 agonist peptide shows a degradation of less than 10% over one month under physiological conditions of pH and temperature
(see claim 1 as filed 6/7/2021);

(see claim 2 as filed 9/14/2018 or 6/7/2021);
….E is a GLP-1 agonist peptide that shows less than 10% chemical degradation after 1 month at pH 7.4, 37°C….
(see claim 2 as filed 9/14/2018 or 6/7/2021); and
….crosslinkers that are cleavable by beta elimination ….
(see claim 9 as filed 6/7/2021)
are each understood to refer to and thereby limit only the individual element specifically recited in each statement.  Accordingly, such statements limit unclaimed subject matter since the claim is not actually directed to an “agonist peptide”, “cleavable linker”, or “GLP-1 agonist peptide”, but rather to a construct comprising each element in combination to form an “extended-release conjugate of a GLP-1 agonist peptide”, which is the claimed subject matter.  No requirement that such properties are maintained or persist in the actual claimed construct is currently recited in the pending claims.  Therefore, such limitations are deemed fully satisfied by the subgenera defined in the dependent claims (i.e., the “GLP-1 agonist peptide” limitations at claims 1-2 are understood to be satisfied by all compounds within the scope of claim 3; the “L” limitations are understood to be satisfied by all compounds within the scope of claim 11-13; and all crosslinker limitations are understood to be satisfied by all compounds within the scope of claim 10).  If this understanding is incorrect, Applicant should explicitly and unambiguously identify which compounds within the scope of the independent claims are not fully enabled.  However, such identification and admissions may necessitate additional rejections under 35 USC § 112(a) and 35 USC § 112(d).
	In the Reply filed 6/7/2021, claim 9 was amended to reflect the interpretation previously applied in view of the prior art, namely that claim 9 is directed to a product that is “cleavable by beta elimination” (see, e.g., Action mailed 12/07/2020 at 18-19 at bridging ¶, rejecting previous 
	In the Reply filed 6/7/2021, at claim 2, the newly added phrase “peptide per mL matrix” is understood to include the physical volume occupied by the matrix as well as the volume of any void space present (see, e.g., Reply filed 6/7/2021 at 21 at final ¶).
	In the Reply filed 6/7/2021, claim 22 was amended to clarify that it is directed to a method, and is presently withdrawn as directed to a non-elected invention. 
	Examiner notes that close prior art exists and has been identified on record (see, e.g., US 2014/0288190 A1 at ¶¶[0005], [0013], [0036], [0115]-[0116], [0119], claims 40-54, noting that US’190 teaches and discloses compounds of general form M-(L-E)x comprising instantly recited formulas (1), (2), and (3))
	Additional claim interpretations are provided below.

Withdrawn Claim Rejections
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been successfully traversed in part in view of the amendments and Reply filed 6/7/2021, and cancelation of claims 3-5.  However, remaining (or new issues necessitated by amendment) have been set forth in a revised rejection below as necessitated by the amended claims.



Revised or Maintained Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 10 recites Formula (1) and Formula (2), which each recite identically named variables R1, R2, m, and R5 (see amended claim10).  There is insufficient antecedent basis for this limitation in the claim.  Applicant could address this issue by simply placing each Formula in a separate claim.
Amended claim 10 is indefinite, because it is presently unknown if any portion of the second proviso applies to Formula (1) as well as Formula (2), because both Formulas share multiple variables (e.g., R1, R2, m, and R5), and “X” of Formula (1) reasonably appears to encompass the scope of Formula (2) because “X” may be anything “coupled to a polymer of the hydrogel”, and Formula (2) (starting at “W”) shows a coupling to what appears to be a “polymer separate claim, which would delineate the limitations of each formula.
	Claim 10 recites the phrase “Q is a core group”.  “Q” and “core group” are undefined on record and lacks any specific and unambiguous art-recognized definition. Where applicant acts as his or her own lexicographer and utilizes novel terminology to define the metes and bounds of an invention, the written description must clearly define the novel claim term so as to put one reasonably skilled in the art on notice of the meaning of the novel term and the metes and bounds of the claimed invention.  Here, “core group” has no clear definition and lacks cognizable metes and bounds.  In the Reply filed 6/7/2021, Applicant has alleged that the definition of “Q” and “Core group” is provided in US2014/0288190, which is allegedly incorporated by reference at ¶[0042] of the instant disclosure (see, e.g., Reply filed 6/7/2021 at 22-23 at bridging ¶; see also US 2014/0288190 at ¶¶[0100]-[0102]).  Assuming arguendo that the incorporation by reference is proper, the prior art of US’190 fails to actually define “Q” or “Core Group” (see, e.g., US’190 at ¶¶[0100]-[0101], [0109], claims 40, 44, 51,), but instead merely exemplifies three “[t]ypical examples of Q” (see, e.g., US’190 at ¶[0101]).  However, “Q” and “Core group” are not actually defined, but merely exemplified.  Accordingly, even if the alleged incorporation by reference is proper, neither the instant disclosure or the disclosure of US’190 actually defines the terms “Q” or “Core group” in a manner to reasonably permit an artisan to determine the metes and bounds of the pending claim scope, since it is prima facie unknown if such terms are limited to the three exemplified embodiments, or if the term encompasses trillions of distinct chemical moieties.  Per See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
	Accordingly, claim 10 is rejected as indefinite.

Response to Arguments under 35 USC 112(b)
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Applicant traverses the 35 USC 112(b) rejection at pages 21-23 of the Reply (see, e.g., Reply filed 6/7/2021 at 21-23). Arguments pertaining to claims 1-9 and 11-14 are moot in view of the withdrawn rejections.  Some arguments regarding claim 10 have been rendered moot in view of the revised rejections, which remove certain rejections addressed by the amendments filed 6/7/2021.  Remaining applicable arguments are addressed below.
Upon review of the response (see, e.g., Reply filed 6/7/2021 at 21-23), Examiner notes that Applicant failed to address the issue of lack of antecedent basis at claim 10, which has been maintained in the revised rejections set forth above. This issue and the issue of whether or not the the second proviso should be applied to formula (1), could each be readily addressed by simply separating Formula (1) and Formula (2) into two separate claims.
At pages 22-23 of the Reply filed 6/7/2021, it is the Examiner’s understanding that Applicant is alleging that the phrase “Q is a core group”, “Q”, and “core group” are defined by incorporation by reference (see, e.g., Reply filed 6/7/2021 at 22-23 at bridging ¶).  This is not persuasive.  In order to properly apprise the public of one’s invention, Applicants must detailed particularity what specific material it incorporates and clearly indicate where that material is found in the various documents.” Zenon Envtl., Inc. v. U.S. Filter Co., 506 F.3d 1370, 1378 (Fed. Cir. 2007) (quoting Cook Biotech Inc. v. Acell, Inc., 460 F.3d 1365, 1376 (Fed.Cir.2006) (quoting Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1282 (Fed.Cir.2000)) (emphasis original)).  Critically, “[i]n making that determination, “the standard of one reasonably skilled in the art should be used to determine whether the host document describes the material to be incorporated by reference with sufficient particularity.” Id. at 1378-79 (quoting Advanced Display, 212 F.3d at 1282).  Here, “Q” and “core group” have no clear definition and lack cognizable metes and bounds regarding the structures they encompass.  It is the Examiner’s understanding that Applicant has alleged that the definition of “Q” and “Core group” is provided in US2014/0288190 at ¶¶[0100]-[0102] (see, e.g., Reply filed 6/7/2021 at 22-23 at bridging ¶; see also US 2014/0288190).  However, even assuming arguendo that the incorporation by reference is proper, the prior art of US’190 fails to actually define “Q” or “Core Group” (see, e.g., US’190 at ¶¶[0100]-[0101], [0109], claims 40, 44, and 51).  Instead, US’190, at best merely exemplifies three “[t]ypical examples of Q” (see, e.g., US’190 at ¶[0101]).  However, exemplifying species of “Q” and “Core group” is not equivalent or synonymous to providing a clear definition of the metes and bounds of such terminology. Accordingly, even if the alleged incorporation by reference is proper, neither the instant disclosure nor the disclosure of US’190 actually define the terms “Q” or “Core group” in a even viewed in the light most favorable to the Applicant in view of the instant disclosure and US’190, it is prima facie unknown if “Q” or “Core group” are limited to only the three exemplified embodiments, or if the terms encompass >>trillions of distinct chemical moieties.  Per MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Here, an artisan would not know if a chemical moiety other than the limited examples exemplified by US’190 would qualify as a “Q” or “Core group” within the scope of the invention so as to understand how to avoid infringement.  Therefore, the arguments regarding incorporation by reference have been fully considered but not found persuasive. 
Accordingly, all applicable arguments regarding 35 USC 112(b) rejections have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0288190 A1 (Sep. 25, 2014; Ashley et al.; cited in previous action) in view of US 2010/0009904 A1 (Jan. 14, 2010; Lv et al.; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and under 35 USC 112(b), above.  Those discussions and disclosures are incorporated into the instant rejection.  Additional claim interpretations are provided below.
	US20140288190 discloses biodegradable, cross-linked hydrogels that can be utilized to deliver peptide drugs via an elimination reaction under appropriate pH values (see, e.g., US’190 at title, abs, claims).  Regarding claims 1-2 and 6-14, generally, US’190 teaches drug carriers suitable for “extended drug release” (see, e.g., US’190 at ¶[0002]), namely insoluble gels, such as biodegradable crosslinked hydrogels (see, e.g., US’190 at ¶¶[0024]-[0040], claims 40-54).  US’190 is understood to teach and disclose embodiments of form M-(L-E)x
Regarding the insoluble matrix “M”, instant claims 1-2, 6, 9-10, and the biodegradable crosslinkers cleavable by beta elimination, US’190 discloses the use of insoluble hydrogel networks (see, e.g., US’190 at ¶¶[0004], [0010], [0034]-[0040], [0078]; see esp. id. at ¶¶[0034], [0040]), which are crosslinked by linkers that “decouple” by an elimination reaction (see, e.g., US’190 at ¶¶[0029]-[0032], [0113], claim 54, claims 40-53, noting that “beta” elimination is identified in the claims).  Specifically, US’190 identifies that the insoluble hydrogel networks can comprise a crosslinker of formula (I):

    PNG
    media_image1.png
    112
    280
    media_image1.png
    Greyscale

(see, e.g., US’190 at claims 40-44, ¶¶[0056]-[0077]), wherein each of R1, R2, m, and each R5 is defined the substantially the same as in the instant claims (compare instant claim 10 at Formula (1) with US’190 at Formula (1) as shown at claim 40, ¶¶[0056]-[0077], showing each Formula (1) appears to be identical in scope).  In addition, US’190 teaches and discloses that the insoluble hydrogel networks can comprise a crosslinker of formula (2):

    PNG
    media_image2.png
    279
    916
    media_image2.png
    Greyscale

see, e.g., US’190 at claims 40-44, ¶¶[0092]-[0103]), wherein each of R1, R2, m, each R5, s, n, t, and Q are defined the substantially the same as in the instant claims (compare instant claim 10 at Formula (2) with US’190 at Formula (2) as shown at claim 40 and ¶¶[0092]-[0103], wherein the prior art recitation of Formula (2) appears to be identical in scope with instant claim 10).  In summary, the prior art of US’190 clearly teaches and discloses biodegradeable, insoluble hydrogel networks (i.e., an “insoluble matrix” M) comprising the same crosslinkers as recited at instant claim 10, and such crosslinkers are therefore understood to fully satisfy the corresponding functional limitations recited at instant claims 1-2, 6, and 9-10.  
Regarding instant claim 7 and the use of PEG in the insoluble hydrogel network (“M”), US’190 claims and discloses that the hydrogel may be made from poly(ethylene glycol) (see, e.g., US’190 at claim 50, ¶¶[0004], [0018], [0034], [0102], [0108], [0118], [0149], [0269]-[0270], Fig. 10).  
Regarding instant claim 8 and the use of hydrogels (“M”) in the form of microspheres, US’190 identifies that the hydrogels may be “cast into specific shapes, or may be prepared as microparticulate or microspherical suspensions” (see, e.g., US’190 at ¶[0152]), and therefore the use of microspherical hydrogels is not a point of novelty.  
Regarding instant claims 1-2, 11-14, and the claimed linker-drug portion “(L-E)”, the compounds recited at claims 11-13 are understood to fully satisfy the functional limitations recited at instant claims 1-2.  Critically, the prior art of 

    PNG
    media_image3.png
    320
    1225
    media_image3.png
    Greyscale

(see, e.g., US’190 at ¶¶[0120]-[0130], claims 40, and 48-50); wherein each of R1, R2, m, and each R5 is defined substantially the same as in the instant claims (compare US-190 at claim 49-50 and Formula (3) at ¶¶[0120]-[0130] with instant claims 11-13, noting that “m” is zero).  US’190 further identifies that “Y” is a linkage between the linker and the peptide drug “D”, which may be exenatide (see, e.g., US’190 at ¶¶[0123],[0128]-[0129], [0133], claims 48-50).  Specifically, US’190 directs artisans to utilize a drug-crosslinkers conjugate (i.e., “(L-E)”) having the general structure of

    PNG
    media_image4.png
    131
    483
    media_image4.png
    Greyscale

(see, e.g., US’190 at ¶¶[0122]-[0150]; see esp. id. at ¶¶[0129]-[0130]).  Specifically, US’190 exemplifies “drug-releasing degradable hydrogels” that comprise Exenatide (see, e.g., US’190 at ¶¶[0122]-[0150]), including 

    PNG
    media_image5.png
    211
    395
    media_image5.png
    Greyscale

(see, e.g., US’190 at ¶¶[0129], [0132]-[0133]).  Where R1 is CN (compare US’190 at at ¶¶[0132]-[0134] at R1 with instant R1), wherein m is 0, wherein the R2 is hydrogen (compare US’190 at ¶¶[0129], [0132]-[0133] at R2 with instant R2); one R5 is hydrogen (compare US’190 at ¶¶[0129], [0132]-[0133] at R5 with instant R5); the other R5 is (CH2)5N3 (compare US’190 at ¶¶[0129], [0132]-[0133] at R5 with instant R5, noting that (CH2)5N3 is (CH2)yZ*, wherein “y” is 5 and Z* is N3, which is suitable for coupling to the insoluble hydrogel network).  With respect to instant claim 14, it is reasonably inferred that when one R5 is (CH2)5N3, that it is a “Z*” as instantly claimed, which is suitable for covalent coupling to the insoluble hydrogel network (see, e.g., US’190 at ¶¶[0129], [0132]-[0133], claim 50; noting that US’190 at claim 50 explicitly identifies that the moiety is coupled to PEG molecules via a cyclooctyne group).  
Regarding claims 2, 14, and “x” in M-(L-E)x, although US’190 does not explicitly teach “x”, US’190 identifies that the appended drug-linker moieties (i.e., “(L-E)”) are conjugated to “residual reactive groups” that remain in the see, e.g., US’190 at ¶¶[0120]-[0121]).  Accordingly, it is reasonably inferred that multiple “L-E” moieties (see, e.g., US’190 at ¶¶[0129], [0132]-[0133], claim 50) are necessarily present in each insoluble hydrogel network (“M”), and covalently linked to the network via residual reactive groups on the hydrogel (see, e.g., US’190 at ¶¶[0028], [0120]-[0121]).  Accordingly, US’190 implicitly teaches constructs of form M-(L-E)x (id.; see also id. at claims).  The remaining issue regarding “x” is whether or not US’190 implicitly or inherently teaches (or otherwises renders obvious) the range wherein “x is an integer representing the number of L-E units required to provide a concentration of 1-1000 mg peptide in one ml of the volume occupied by the matrix” (see instant claim 2).  Notably, the amount of drug loaded (i.e., “x”) is a result effective variable, which US’190 identifies may be predictably adjusted and varied.  The the amount of drug loaded is dependent upon the gelling process and extent of crosslinking performed upon the initial hydrogel formation (see, e.g., US’190 at ¶¶[0028], [0120]-[0121]).  Furthermore, the amount of drug loaded may be substoichiometric (see, e.g., US’190 at ¶¶[0120]-[0126], [0132], [0150]), wherein any remaining reactive groups that are not bound to a drug are capped (see, e.g., US’190 at ¶¶[0120]-[0126], [0132]).  Furthermore, US’190 teaches methods for estimating drug loading (see, e.g., US’190 at ¶¶[0260]-[0266], disclosing the modeling of drug release and gel erosion). Finally, US’190 additionally teaches and discloses a general range regarding the amount of linker-drug present (i.e., x in “(L-E)x”), which “may range from 0.01 to 5 molar equivalents relative to the first polymer, leading to loading of 0.01 to 5 molecules see, e.g., US’190 at ¶[0132]), wherein it is understood that the total amount of drug is sufficient “in order to supply the needed amount of free drug over the duration of administration while minimizing the lifetime of the degradable hydrogel in the body” (see, e.g., US’190 at ¶¶[0150]-[0151]).  Accordingly, in view of the ratio of “0.01 to 5 molecules of drug D per 8-arm first polymer” (see, e.g., US’190 at ¶[0132]), drug modeling (see, e.g., US’190 at ¶¶[0260]-[0266]), and general methodology for adjusting the amount of drug loaded as disclosed in the prior art (see, e.g., US’190 at ¶¶[0120]-[0126], [0132], [0150]), it would be obvious to one of ordinary skill in the art how to alter and optimize the amount “x” of drug-linker (i.e., “(L-E)”) present in the hydrogel network (“M”) to successfully obtain an amount of drug needed for a particular application (see, e.g., US’190 at ¶¶[0150]-[0151]).  Such optimization is obvious because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited at instant claim 2 with x” is for any particular purpose or solves any stated problem and the prior art teaches that amount of drug loaded may vary according available reactive functional groups after the gelling process, wherein the amount of drug can fall within the ratio of “0.01 to 5 molecules of drug D per … first polymer” (see, e.g., US’190 at ¶[0132]), and such parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the drug loading arts. 
Accordingly, US’190 is understood to teach and disclose constructs having the form of M-(L-E)x as discussed above, wherein “M” is an insoluble, biodegradable, crosslinked hydrogel comprising poly(ethylene glycol), and wherein “E” is exenatide (see, e.g., US’190 at ¶¶[0269]-[270]).
	US’190 differs from the instantly claimed invention as follows: US’190 does not specifically disclose embodiments wherein “E” is a [N28Q]exenatide (i.e., HGEGTF‌TSD‌LSK‌Q‌M‌E‌EEAVRLFIE‌WL‌K‌Q‌GG‌P‌S‌SGAPPPS) (i.e., the sequence of SEQ ID NO:2 as recited in amended claim 1 as filed 6/7/2021).
	Regarding claims 1-2, the originally elected species of [N28Q]exenatide, and the sequence-related functional limitations at claims 1-2, US’904 establishes that [N28Q]exenatide is a prior art element, taught and disclosed as SEQ ID NO: 45 (see, e.g., US’904 at SEQ ID NO: 45; see also id. at abs, noting that US’904 discloses novel exendins modified at position 28).  US’904 teaches that such sequences are useful in the treatment of diabetes and are desirably characterized as “long-lasting exendins” (see, e.g., US’904 at ¶¶[0005], [0007]-[0008], claims 1, 6, 9).  SEQ ID NO: 45 of US’904 is identified as a “long-lasting exendin” (see, e.g., US’904 at see also US’904 at claims 1, 6, 9).  An artisan would therefore be motivated to select and test the “long-lasting exendins” of US’904 because they are disclosed as functional exendins that are “long-lasting” and useful in the treatment of type 2 diabetes as GLP-1 receptor agonists (see, e.g., US’904 at ¶¶[0001], [0005], [0007]-[0008]).
	Regarding predicted and expected results, the general applications of exenatide and its variants is well-understood in the art.  Specifically, US’904 identifies that exenatide, such as [N28Q]exenatide, could be utilized to treat and prevent type 2 diabetes by administering an effective dosage of exendins to a patient (see, e.g., US’904 at ¶[0033], claim 9), wherein effective dosages were known (see, e.g., US’904 at ¶[0035], claim 9).  Accordingly, an artisan would have readily appreciated that the genus of exenatide-hydrogel constructs disclosed by US’190 (and discussed above) could be successfully utilized to treat and prevent type 2 diabetes by administering an effective dosage to the patient.  Such combined teachings in view of the prior art do not explicitly teach that such embodiments could be utilized for monthly treatments;  however, US’190 discloses that the exenatide-hydrogel constructs could have a half-life of 520 hours (21 days) (see, e.g., US’190 at ¶¶[0269]-[0270]).  Accordingly, an artisan would readily appreciate such drug-constructs with about a 3-week half-life could be administered on a monthly basis if the initial dosage was proportionally increased such that after ≥4 weeks the remaining drug-construct was still within a desired therapeutic window.  This is reasonable because US’190 identifies that the cleavage half-life is adjustable from 1-10,000 hours under physiological conditions of pH and temperature (see, e.g., US’190 at ¶[0032], noting that a month is approximately 30 days or 720 hours, which is well-within the range of 1-10,000 hours).  In addition or alternatively, an artisan would reasonably expect that utilizing a “long-lasting” see, e.g., US’190 at ¶¶[0269]-[0270]).  In sum, it would be obvious to utilize an exenatide-comprising construct as suggested by US’190 in art-recognized methods such as those disclosed by US’904, and optimizing and increasing the initial dosage such that the administered construct would remain within a therapeutic window for at least 30 days is well-within the ordinary skill in the pharmaceutical arts. 
	Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art for multiple rationales: First, the invention is the combination of prior art elements (i.e., the known matrix, crosslinker, and linker-drug formulas (1), (2) and (3) as taught by US’190 and the [N28Q]exenatide disclosed by US’904) according to known methods (i.e., the methods of forming biodegradable hydrogels linked to exenatide as taught by US’190), to yield predictable results, namely the production of biodegradable hydrogels capable of delivering [N28Q]exenatide, which would be expected to exhibit the expected results taught by US’190 and additionally exhibit a more “long-lasting” effect relative to Example 32 of US’190, exactly as taught and expected in view of US’904’s teachings pertaining to [N28Q]exenatide (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the invention appears to be the simple substitution of one prior art exenatide (i.e., the [N28Q]exenatide disclosed by US’904) in place of another exenatide in the exemplified embodiments and/or claimed constructs taught by US’190 (i.e., the constructs of US’190 at Example 32 or claim 50) to obtain predictable results, namely biodegradable hydrogels capable of delivering [N28Q]exenatide, wherein such constructs would be expected to advantageously exhibit both the expected results taught by US’190 and additionally exhibit the  a more “long-lasting” effect, exactly as suggested and expected in view of US’904’s teachings see, e.g., MPEP § 2143(I)(B), (G)).  Third, the invention is the application of a known “longer-lasting” [N28Q]exenatide to a known method for delivering exenatides via a hydrogel matrix as taught by US’190, wherein the use of a “longer-lasting” exenatide would predictably and expectedly yield a “longer-lasting” hydrogel-exenatide product exhibiting an extended half-life (see, e.g., MPEP § 2143(I)(C), (D), (G)).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP 2121(I)).  Furthermore, it is well-within the ordinary skill in the biochemical arts to make, synthesize, and utilize the known and disclosed hydrogel-drug constructs of US’190 as well as the known and disclosed exenatide variants taught by US’904.  Simply substituting one known exenatide for another exenatide variant within a known chemical genus is well-within the ordinary skill in the art.
	Accordingly, claims 1-2 and 6-14 are rejected as obvious.

Response to Arguments Regarding First 35 USC 103 Rejection
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection of claims 1-2 and 6-14 under 35 U.S.C. 103 as being unpatentable over US’190 (Ashley et al.) in view of US’904 (Lv et al.) (see, e.g., Reply filed 6/7/2021 at 24 at 2nd ¶ to 26 at final ¶).  These arguments are considered below.
At pages 24-25, it is the Examiner’s understanding that Applicant is alleging lack of reasonable expectation of success and lack of predictability of achieving a long-lasting product in view of US’190 and US’904 (see, e.g., Reply filed 6/7/2021 at 24-25 at bridging ¶).  Specifically, Applicant alleges that
While a skilled artisan might speculate that "the substitution of one exenatide for another "longer-lasting" exenatide as taught by the art would have predictably and 
(see, e.g., Reply filed 6/7/2021 at 24-25 at bridging ¶).
Accordingly, it is the Examiner’s understanding that Applicant’s argument is based upon the erroneous premise that a determination of obviousness requires a showing of anticipation.  US Patent law does not require a reduction to practice to render a claimed invention obvious.  Rather, obviousness may be established via multiple rationales, including those disclosed at MPEP § 2143(I)(A)-(G), § 2144, etc.  Accordingly, as an initial matter, obviousness does not require a reduction to practice of “concrete examples”, and therefore arguments suggesting the contrary are not persuasive because they do not properly reflect the requirements for establishing obviousness. 
In addition, if Applicant meant to allege a lack of reasonable expectation of success and lack of predictability of achieving a long-lasting products in view of US’190 and US’904 (see, e.g., Reply filed 6/7/2021 at 24-25 at bridging ¶), such arguments are not persuasive.  MPEP § 2143.02 addresses the requirements of a reasonable expectation of success predictability sufficient to support a determination of obviousness (see, e.g., MPEP § 2143.02(I)-(III)).  As identified in the MPEP, 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
Specifically, MPEP § 2143.02(I)-(III) identifies that predictability is determined at the time the invention was made (see, e.g., MPEP § 2143.02(III)) and that a determination of “[o]bviousness does not require absolute predictability”, but instead only “at least some degree of predictability see, e.g., MPEP § 2143.02(II)).  Therefore, in the instant case, so long as “at least some degree of predictability” is supported, then the requirement for establishing predictability is satisfied absent objective evidence to the contrary (see, e.g., MPEP § 2143.02(II)).  
Therefore, a preliminary issue is whether or not prima facie obviousness was properly established by showing “at least some degree of predictability” in the rejection of record.  Here, it is presently undisputed that all claimed components are prior art elements, and the prior art explicitly and expressly teaches and discloses the predicted results and predicted utility of the claimed invention (see rejection, above).  Specifically, the rejection details that US’190 discloses that prior-art exenatide-hydrogel constructs were already identified and expected to have a half-life of 520 hours (21 days) (see, e.g., US’190 at ¶¶[0269]-[0270]), and that such dosages could be predictably extended to last upon administration over a month by adjusting the original dosage.  Examiner identified that this was reasonable because US’190 identifies that the cleavage half-life is adjustable from 1-10,000 hours under physiological conditions of pH and temperature (see, e.g., US’190 at ¶[0032], noting that a month is approximately 30 days or 720 hours, which is well-within the range of 1-10,000 hours).  The rejection further noted and explained that an artisan would reasonably expect that utilizing a “long-lasting” exenatide variant such as [N28Q]exenatide as taught by US’904 in place of exenatide would extend the half-life beyond 21 days relative to the construct exemplified by US’190 (see, e.g., US’190 at ¶¶[0269]-[0270]).  In sum, the rejection stated and established that it would be obvious to utilize an exenatide-comprising construct as suggested by US’190 in art-recognized methods such as those disclosed by US’904, and optimizing and increasing the initial dosage such that the administered construct would remain within a therapeutic 
A secondary issue is whether or not Applicant has presented “evidence showing there was no reasonable expectation of success” (see, e.g., MPEP § 2143.02(II)).  Here, it is the Examiner’s understanding that no objective evidence was placed on record.  Rather, it is the Examiner’s understanding that Applicant merely alleging the possible existence of some unknown level of unpredictability based upon the potential existence of deamidation variability (see, e.g., Reply filed 6/7/2021 at 24-25 at bridging ¶).  However, Applicant fails to explain or address why the prior art sequence of [N28Q]exenatide would be subject to unpredictable levels of deamidation in view of the disclosures of the prior art, including US’904, which expressly teaches [N28Q]exenatide as a “long-lasting exendin” (see, e.g., US’904 at Table 7 at page 12, showing HR42, which is SEQ ID NO: 45; see also US’904 at claims 1, 6, 9).  Accordingly, Applicant provides no objective supporting evidence that, at the time of the invention, the alleged variable rates of deamidation of [N28Q]exenatide comprising compositions would be a material concern rendering such compositions “unpredictable”.  In the absence of objective supporting evidence, such conjecture and speculation appear to be arguments of counsel unsupported by objective evidence.  Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Here, the full scope of US’904 is fully enabled (see, e.g., MPEP § see, e.g., MPEP § 2123(I)-(II)), absent objective evidence to the contrary.
Accordingly, arguments alleging a lack of predictability or lack of reasonable expectation of success have been fully considered but not found persuasive. A determination of “[o]bviousness does not require absolute predictability”, but instead only “at least some degree of predictability is required” (see, e.g., MPEP § 2143.02(II)), and here all components were already known in the prior art and expected to provide a “long-lasting” effect.  There is no objective evidence of record that such components would not merely perform the art-recognized functionality described by the documents of record.   Accordingly, such arguments are not persuasive.
At page 25, it is the Examiner’s understanding that Applicant is alleging a lack of motivation to arrive at the claimed invention (see, e.g., Reply filed 6/7/2021 at 25 at 1st full ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner identified multiple rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (D), and (G) as expressly set forth in the rejection.  Critically, Applicant has failed to address each rationale on the merits, and therefore arguments alleging lack of motivation are not persuasive.
see, e.g., Reply filed 6/7/2021 at 25 at 1st and 2nd full ¶¶, 26 at 1st full ¶).  First, US’904 literally claims and discloses [N28Q]exenatide (see, e.g., US’904 at Table 7 at page 12, SEQ ID NO: 45, claims 1, 6, 9), and therefore it is not reasonable to suggest that US’904 criticizes, discredits, or otherwise discourages the use of [N28Q]exenatide.  Second, it is neither disputed nor dispositive of obviousness that US’904 teaches additional embodiments.  However, patents are relevant as prior art for all they contain, including nonpreferred and alternative embodiments (see, e.g., MPEP § 2123(I)-(II)), which are all considered fully enabled absent objective evidence to the contrary (see, e.g., MPEP § 2121(I)), and therefore "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (see, e.g., In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); see also MPEP § 2123(II)).  Accordingly, it is undisputed that [N28Q]exenatide is a prior art element characterized as a “long-lasting exendin” (see, e.g., US’904 at ¶¶[0005], [0007]-[0008], SEQ ID NO: 45, Table 7 on page 12, claims 1, 6, 9), which would be predicted and expected to provide a “long-lasting” treatment of type 2 diabetes as GLP-1 receptor agonists (see, e.g., US’904 at ¶¶[0001], [0005], [0007]-[0008]).  Accordingly, arguments alleging the existence of alternative embodiments do not render the prior art’s teachings of [N28Q]exenatide inapplicable, and are not persuasive to rebut the determination of obviousness as set forth above.
see, e.g., Reply filed 6/7/2021 at 26 at 2nd full ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has failed to identify any facts gleaned only from the Applicant’s disclosure.  Rather, Applicant has not disputed that any component claimed was not taught by the prior art, or that the prior art did not explicitly teach the use of exenatide hydrogel compositions and methods of making such compounds.  Accordingly, such arguments are not persuasive. 
At page 26, it is the Examiner’s understanding that Applicant is summarizing the arguments previously considered and addressed above (see, e.g., Reply filed 6/7/2021 at 26 at final ¶).  It is the Examiner’s understanding that Applicant is attempting to allege that the Examiner has not addressed the Applicant’s rationale for arriving at the claimed structure (id.), however, the Examiner may rely upon a rationale that differs from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)), and here the Examiner has identified that it would have been obvious in view of the prior art for an artisan to arrive at the same structure as presently claimed for other rationales (see, e.g., MPEP § 2143(I)(A), (B), (D), and (G)).  Notably, even if Applicant has recognized some advantage of such structure, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner notes that no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 sufficient to rebut prima facie obviousness has been placed on record at this time.  The closest prior art of record would include the examples reduced to practice by the primary reference including exenatide (see, e.g., MPEP § 716.02(e)(II)).  Accordingly, no evidence of unexpected results relative to the prior art sufficient to rebut a determination of obviousness have been placed on record.
Accordingly, all applicable arguments regarding the first obviousness rejection have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendment.



Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0288190 A1 (Sep. 25, 2014; Ashley et al.) in view of US 2010/0009904 A1 (Jan. 14, 2010; Lv et al.) as applied to claims 1-2 and 6-14, and further in view of Eng et al. (Isolation and Characterization of Exendin-4, an Exendin-3 Analogue, from Heloderma suspectum Venom, The Journal of Biological Chemistry, vol. 267(11): 7402-7405 (April 15, 1992); hereafter “Eng”) and Kim et al. (Peptide Amidation” Production of Peptides Hormons in vivo and in vitro, Biotechnol. Bioprocess Eng., vol. 6:244-251 (2001); hereafter “Kim”).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and under 35 USC 112(b), above.  Those discussions and disclosures are incorporated into the instant rejection.  Additional claim interpretations are provided below.  The instant rejection is intended to address an ambiguous aspect of the elected species.  Specifically, it is unclear if the elected species of [N28Q]exenatide is amidated at the C-terminal.  In the absence of clarification, it is unclear if such a variant is reasonably deemed an “obvious variant” of the US’904 sequence or not, and therefore the issue is addressed and identified as obvious as explained below.
The teachings of US’190 in view of US’904 have been set forth above in a separate rejection and those teachings are incorporated into the instant rejection. 
US’190 and US’904 differ may differ from the originally elected species as follows:  US’190 and US’904 do not explicitly teach a variant of [N28Q]exenatide that explicitly possesses an amidated C-terminus, which may be present in the originally-elected species.
US’904 does not explicitly identify that [N28Q]exenatide has an amidated C-terminal.  However, such a difference is obvious as explained herein.  As identified by Eng, exenatide (a.k.a. exendin-4) naturally possesses an amidated C-terminal (see, e.g., Eng at Fig. 2 on 7403 and 7403 at col II at 2nd ¶, showing sequence and noting that “the COOH terminus is amidated”).  Accordingly, an exenatide variant possessing only a [N28Q] substitution relative to natural exendin-4 would be expected and understood to possess an amidated C-terminus. Furthermore, even assuming arguendo that the US’904 [N28Q]exenatide lacked an amidated C-terminus, it would be an obvious modification because Kim informs artisans that “[o]ver half of all biologically active peptides … are α-amidated at their C-terminus” and Kim notes that C-terminal amidation “is essential for their full biological activities” (see, e.g., Kim at abs, 244 at 
Therefore, it would have been obvious to arrive at the claimed invention using a C-terminal amidated at the time of the invention [N28Q]exenatide in view of the prior art for at least the following reasons:  First, [N28Q]exenatide and [N28Q]exenatide-NH2 are almost identical substances, sharing 100% sequence identity, and only differing by an amide moiety at the C-terminus.  Such compounds would be expected to exhibit similar activities and be useful for the same purposes taught and identified in the prior art.  Accordingly, per MPEP § 2144.09(I), the compound is obvious in view of the teachings of US’904, because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties" (see, e.g., MPEP § 2144.09(I)).  Second, there exist a very limited number of naturally occurring C-terminal peptide modifications, and Kim suggests that naturally occurring C-terminal amidation may be “essential” to achieve “full biological activity”.  Accordingly, it would be obvious to amidate the C-terminal of [N28Q]exenatide as taught by US’904 to predictably arrive at [N28Q]exenatide-NH2 for use in the methodology of US’190, because such modification would be reasonably expected to yield identical or improved biological activity relative to a [N28Q]exenatide sequence lacking a C-terminal amide in view of the disclosure of Kim and Eng.
see, e.g., MPEP 2121(I)).  Furthermore, it is well-within the ordinary skill in the biochemical arts to make, synthesize, and utilize the known and disclosed hydrogel-drug constructs of US’190 as well as the known and disclosed exenatide variants taught by US’904.  Simply substituting one known exenatide for another exenatide variant within a known chemical genus is well-within the ordinary skill in the art.  In addition, Kim identifies methods and means of amidating a C-terminus, which would be generally applicable to polypeptides, including exenatide.
Accordingly, claims 1-2 and 6-14 are rejected as obvious.

Response to Arguments Regarding Second 35 USC 103 Rejection
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Applicant traverses the rejection of claims 1-2 and 6-14 under 35 U.S.C. 103 as being unpatentable over US’190 (Ashley et al.) in view of US’904 (Lv et al.), and further in view of Eng and Kim at page 27 (see, e.g., Reply filed 6/7/2021 at 27 at 1st to 3rd full ¶¶).  These arguments are considered below.
Examiner thanks Applicant for admitting that the sequence of US’190 comprise C-terminal amides (see, e.g., Reply filed 6/7/2021 at 27 at 2nd full ¶).  
It is the Examiner’s understanding Applicant raises no additional arguments regarding the second obviousness rejection, but instead takes the position that the rejection should be withdrawn in view of the arguments presented previously regarding the first obviousness rejection.  All such arguments were fully considered but found not persuasive for reasons of record set forth above, and those discussions are incorporated into the instant response. 
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,649,385 B2 (corresponding to US 2014/0288190 A1) in view of US 2010/0009904 A1 (Jan. 14, 2010; Lv et al.).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and under 35 USC 112(b), above.  Those discussions and disclosures are incorporated into the instant rejection. Additional claim interpretations are provided below.
Claims 1-10 of US’385 pertain to hydrogels comprising the same chemical crosslinkers, linkers, and moieties instantly claimed (compare instant claims 9-13 with US’385 at claims 1-10).  Claims 9-10 of US’385 specifically claim and recite hydrogel-drug constructs (see, e.g., US’385 at claims 9-10) within the scope of instant claims 1-14, including the originally elected species in the instant application.
US’385 differs from the instant claims as follows: Claim 10 of US’385 recites a generic “peptide” and does not specifically recite [N28Q]exenatide.
Per § MPEP 804(II)(B)(2)(a), even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims.  Specifically, the specification can be used as a dictionary to learn the meaning of a term in the claim. Here, the “peptide” at claim 10 of US’385 would be reasonably interpreted as encompassing any therapeutic peptide, including exenatide (see, e.g., US’385 at col. 17 at lines 15-30, col. 39 at lines 15-55).
Regarding the peptide of [N28Q]exenatide, US’904 establishes that [N28Q]exenatide is a prior art element, taught and disclosed as SEQ ID NO: 45 (see, e.g., US’904 at SEQ ID NO: 45; see also id. at abs, noting that US’904 discloses novel exendins modified at position 28).  US’904 teaches that such sequences are useful in the treatment of diabetes and are desirably characterized as “long-lasting exendins” (see, e.g., US’904 at ¶¶[0005], [0007]-[0008], claims 1, 6, 9).  SEQ ID NO: 45 of US’904 is identified as a “long-lasting exendin” (see, e.g., US’904 at Table 7 at page 12, showing HR42, which is SEQ ID NO: 45; see also US’904 at claims 1, 6, 9).  see, e.g., US’904 at ¶¶[0001], [0005], [0007]-[0008]).
Therefore, it would be obvious to arrive at the instantly claimed invention and elected species (or obvious variants thereof) in view of US’385 and the prior art because elected species, which is understood to fully satisfy all limitations of claims 1-2 and 6-14, is the simple substitution of the [N28Q]exenatide disclosed by US’904 in place of the “peptide” at claim 10 of US’385, which would predictably and expectedly yield a drug-conjugated hydrogel that is biodegradable under physiological conditions by a beta elimination reaction (see US’385 at claim 1), which would release [N28Q]exenatide, which would be expected to advantageously exhibit a more “long-lasting” effect relative to native exenatide in view of US’904 (see, e.g., MPEP § 2143(I)(B), (G)).
	Furthermore, there would be a reasonable expectation of success because the prior art and issued US patent are each presumed fully enabled (see, e.g., MPEP 2121(I)); and simply substituting a known peptide for a generic “peptide” within the construct of US’385 at claim 10 is well-within the ordinary skill in the art.
Accordingly, claims 1-2 and 6-14 are not patentably distinct from the issued claims of US’385 in view of the prior art.

Response to Arguments Regarding ODP Rejection
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Applicant traverses the ODP rejection of claims 1-2 and 6-14 at page 27 (see, e.g., Reply filed 6/7/2021 at 27 at 4th to final full ¶¶).  These arguments are considered below.
At page 27, it is the Examiner’s understanding that Applicant is alleging that US’385 considered alone, is silent regarding SEQ ID NO: 2 (see, e.g., Reply filed 6/7/2021 at 27 at 5th full ¶).  This is neither disputed nor dispositive of obviousness, because SEQ ID NO: 2 is taught and disclosed by the secondary reference, and US’385 is not applied alone, but rather in combination with a secondary reference. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At page 27, it is the Examiner’s understanding that Applicant is alleging the existence of “unexpected results” (see, e.g., Reply filed 6/7/2021 at 27 at 5th full ¶).  It is uncertain what “unexpected results” Applicant is referring to. Examiner notes that no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 sufficient to rebut prima facie obviousness has been placed on record at this time.  Furthermore, the closest prior art of record would include the examples reduced to practice by the primary reference including exenatide (see, e.g., MPEP § 716.02(e)(II)), and no comparison has been identified on record.  Accordingly, no evidence of unexpected results relative to the prior art sufficient to rebut a determination of obviousness have been placed on record.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2004/022004 A2 (March 18, 2004; Whelan et al; cited in previous action) pertains to modified GLP-1 receptor agonists linked to PEG (see, e.g., WO’004 at title, abs).  WO’004 identifies the general utility of GLP-1 agonists (see, e.g., WO’004 at ¶¶[003]-[012]), but also identifies that GLP-1 agonists have short half-lives (see, e.g., WO’004 at ¶[012]) and multiple side-effects (see, e.g., WO’004 at ¶[013]).  WO’004 identifies a need for improved peptides that have the glucose-dependent insulin secretagogue activity of GLP-1, but without the side effects which limit GLP-1 based treatments (see, e.g., WO’004 at ¶[014]).  WO’004 identifies that increasing the size of the GLP-1 receptor agonist using PEGylation prevents the GLP-1 receptor agonist from crossing the blood brain barrier and thereby reduces gastrointestinal side effects, which are thought to be mediated by the central nervous system (see, e.g., WO’004 at ¶[035]).
US 8097586 B2 (Jan. 17, 2012; Lv et al.; corresponding to US 2010/0009904 A1; cited in previous action) discloses instant SEQ ID NO: 2 (i.e., [N28Q]exenatide, HGEGTFTSDLSKQMEEEAVRLFIE‌WL‌K‌Q‌GG‌P‌S‌SGAPPPS-NH2, see, e.g., Spec. filed compare instant SEQ ID NO: 2 at page 13 of the Specification filed 9/14/2018 with US’586 at SEQ ID NO: 45, showing 100% sequence identity).
US 2011/0263502 A1 (Oct. 27, 2011; Santi et al. ; cited in previous action) pertains to drug-macromolecule conjugates having controlled drug release rates (see, e.g., US’502 at title, abs), including wherein the drug utilized is exenatide (see, e.g., US’502 at ¶[0218]).
US 2011/0268807 A1 (Nov. 3, 2011; Su et al.; cited in previous action) pertains to biodegradable microspheres (see, e.g., US’807 at title, abs), and the use of such microspheres for drug delivery applications (see, e.g., US’807 at claims 1-19).
WO 2013/036847 A1 (March 14, 2013; Ashley et al. cited in previous action) pertains to biodegradable, crosslinked hydrogels (see, e.g., WO’847 at title, abs, claims) 
US 2013/0123487 A1 (May 16, 2013; Ashley et al.; cited in previous action) pertains to controlled release of drugs from solid supports (see, e.g., US’487 at title and abs), including wherein the drug is a peptide drug such as GLP-1 (see, e.g., US’487 at ¶¶[0110]) and the solid support is a cross-linked hydrogel (see, e.g., US’¶[0337]).  The compositions disclosed by US’487 resemble the claimed compositions recited at claims 10-13 (see, e.g., US’487 at claims 1-12 and 18).
US 2014/0256626 A1 (Sept. 11, 2014; Santi et al.; cited in previous action) pertains to slow release forms of exenatide wherein exenatide is releasably linked to a PEG carrier (see, e.g., US’626 at title, abs, claims).  The invention resembles the discloses at instant claims 2 and 10-12 (compare instant claims 2 and 10-12 with US’626 at ¶¶[0021]-[0032]), except in the prior art formula of P-(L-E)x, “P” is a PEG having a MW of 10-60kDa rather than an insoluble matrix (see, e.g., US’626 at ¶¶[0021]-[0032], claims 1-21).
US 2006/0194719 A1 (Aug. 31, 2006; Ebbehoj et al; cited in previous action) pertains to stabilized forms of exenatide, including variants possessing a mutation at position Asn28 (see, e.g., US’719 at title, abs, ¶¶[0001], [0013]-[0014], [0017], [0068]).
Reid et al., (Analytical and Simulation-Based Models for Drug Release and Gel-Degradation in a Tetra-PEG Hydrogel Drug Delivery System, Macromolecules, vol. 48:7359-7369 (Sept. 30, 2015); hereafter “Reid”; cited in previous action) teaches and discloses constructs understood to be of form M-(L-E)x, wherein M is a tetra-PEG hydrogel, and wherein “x” is understood to be 4, and wherein “E” is a drug (“D” at Fig. 1) conjugated to M via a linker “L” (“Y-L1” at Fig. 1), as shown at Figure 1 on page 7360 of Reid:

    PNG
    media_image6.png
    264
    850
    media_image6.png
    Greyscale

Furthermore, Reid identifies that the linkers are Beta-eliminative linkers (see, e.g., Reid at title, abs, Fig. 1 on 7360) and that the construct is a biodegradable PEG hydrogel (id.).
	Ashley et al., (Hydrogel drug delivery system with predictable and tunable drug release and degradation rates, PNAS, vol. 110(6):2318-2323 (February 5, 2013); hereafter “Ashley”; cited in IDS filed 9/29/2020 as cite no. 19) teaches and discloses constructs understood to be of form M-(L-E)x, wherein M is a tetra-arm polymer hydrogel, wherein “x” is understood to be 4, wherein “E” is a drug (“D”) conjugated to M via a linker “L” (“L1”), as shown at Figure 1 on page 2319 of Ashley:

    PNG
    media_image7.png
    461
    916
    media_image7.png
    Greyscale


Conclusion
Claims 1-2 and 6-14 are rejected.  No claims are allowed. 


Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654